909 F.2d 1483
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Kin Sun YUEN, Petitioner-Appellant,v.Bill R. STORY, Warden, United States Parole Commission,Chevy Chase, Maryland, United States ParoleCommission, Atlanta, Georgia,Respondents-Appellees.
No. 89-6389.
United States Court of Appeals, Sixth Circuit.
Aug. 3, 1990.

1
Before KEITH and KRUPANSKY, Circuit Judges, and JORDAN, District Judge.*

ORDER

2
Kin Sun Yuen, a pro se federal prisoner, appeals the district court's order dismissing his petition for a writ of habeas corpus under 28 U.S.C. Sec. 2241.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Kin filed his petition alleging that he was entitled to a hearing establishing a fixed release date under Sec. 235(b)(3) of the Sentencing Reform Act.  Over Kin's objections, the district court adopted the magistrate's recommendation and dismissed the action.  Kin has filed a timely appeal, challenging the district court's judgment of dismissal.  Kin requests the appointment of counsel on appeal.


4
Upon review, we affirm the judgment of dismissal.


5
Kin is not eligible for parole under 18 U.S.C. Sec. 4205(a) until after the November 1992 expiration date for the Parole Commission.  Section 235(b)(3) of the Sentencing Reform Act does not supersede 28 U.S.C. Sec. 4205(a) as to prisoners eligible for parole after November 1992.   Valladares v. Keohane, 871 F.2d 1560, 1563 (11th Cir.1989);  Stange v. United States Parole Comm'n, 875 F.2d 760, 762 (9th Cir.1989).


6
Accordingly, Kin's request for counsel is denied and the district court's judgment is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Leon Jordan, U.S. District Judge for the Eastern District of Tennessee, sitting by designation